ORDER
PER CURIAM.
Defendant appeals from the judgment on his conviction by a jury of one count-of first-degree robbery, § 569.020, RSMo 1994,1 one count of attempted robbery in violation of § 564.011 and two counts of armed criminal action in violation of § 571.015. Defendant was sentenced to three terms of twenty years’ imprisonment for the first-degree robbery and armed criminal action counts and fifteen years’ imprisonment for the count of attempted robbery. All sentences are to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential *713value. The judgment is affirmed in aceor-dance with Rule 30.25(b).

. All further statutory references are to RSMo 1994.